DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on04/14/2017. It is noted, however, that applicant has not filed a certified copy of the CN201710245677.5 application as required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 10/13/2019.  This IDS has been considered.

Claim Objections
Claim 1 is objected to.  It appears line 8 should read comparing by the signal transmitter--.

Claim 2 is objected to.  It appears line 6 should read --the valve stem --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the pre-tensioner" in 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes the pre-tensioner is introduced in claim 2, not claim 1.

Claim 8 is rejected for its dependence on claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 205424072; “Yu”) in view of Tan (US 2015/0089963) and Schoonover et al. (US 2017/0114927; “Schoonover”).

Regarding claim 1, Yu discloses a method for determining valve leakage, comprising following steps prefabricating a valve (inherent in the existence of the valve that is pre-fabricated, page 2, 2nd full paragraph) mounting, on the valve, a sensor and a signal transmitter (page 2, 2nd full paragraph, “pressure sensor b is located between the sealing face of the valve body 2 of the valve ball 3” and “sensor b…connected with the MCU”), measuring and determining a critical specific pressure of a sealing face, and preconfiguring the critical specific pressure into the signal transmitter (page 2, penultimate paragraph), detecting, by the sensor, the specific pressure of the sealing face in real time, and transmitting a specific pressure signal to the signal transmitter (page 2, penultimate paragraph) and comparing, the signal transmitter, the detected specific pressure of the sealing face with the critical specific pressure to determine whether the valve is leaking, and sending the result data to a monitoring system (page 2, penultimate paragraph).  

1) Tan generally teaches that it is well-known in the art to debug a valve (¶¶ [0004]-[0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to debug Yu’s valve as taught by Tan for the purpose of ensuring the positioner is adequately calibrated.
2) In the same field of endeavor, Schoonover teaches a method of predicting failure of a valve by collecting a training set of data and using a machine learning algorithm to transform previous failures into failure predictions (¶¶[0039]-[0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention incorporate Schoonover’s prediction technique into Yu’s method for the purpose of preventing a deviation in process fluid flow (¶ [0001]).

Regarding claim 5, Yu discloses wherein the sensor detects the specific pressure of the sealing face in real time and electrically sends the specific pressure to the signal transmitter (page 2, 2nd full paragraph), the signal transmitter compares the specific pressure of the sealing face with the preconfigured critical specific pressure, i.e., determines that the valve is well sealed and provides no alert when the detected specific pressure of the sealing face is greater than the critical specific pressure, and determines that the valve is leaking and provides an alert when the detected specific pressure of the sealing face is reduced to the critical specific pressure (page 2, penultimate paragraph).

The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.   

Allowable Subject Matter

Claims 2, 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 2-4, none of the prior art alone or in combination neither discloses nor renders obvious the exact structure of the valve and its structural cooperative relationship with the sensor and transmitter.  Strand (US 2017/0114934) appears to teach the type of valve claimed but there is no guidance provided in the prior art as to how to integrate a pressure sensor and a transmitted with that type of valve and arrive at Applicant’s claimed invention without the use of hindsight reasoning. 

Claims 6-8 would be allowable based on their dependence on claims 2-4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863